Citation Nr: 0704274	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
minor child.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to July 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant is the veteran's ex-wife.  The appellant 
and the veteran have one child.

2.  The veteran has reasonably discharged his responsibility 
of the child's support.  

3.  Apportionment of the veteran's VA compensation benefits 
would cause the veteran undue hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation for the support of his minor child are not met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if a veteran's child is not in his 
custody, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  There are two types of 
apportionments.  

A "general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2006).  More specifically, 38 
C.F.R. § 3.450 provides that an apportionment may be paid if 
the veteran's children are not residing with him and he is 
not reasonably discharging his responsibility for the 
children's support.  In this case, the criteria for a 
"general" apportionment are not met.  Although the records 
indicate that the veteran has a minor child who does not 
reside with him, the records also indicate that the veteran 
has been reasonably discharging his responsibility for the 
child's support.  A copy of the 2001 divorce settlement 
indicates that the veteran was ordered to pay $557.47 monthly 
for child support and child support arrearage and $25 monthly 
for attorney's fees.  The veteran submitted a copy of a $200 
money order dating in August 2002, and reported giving $150 - 
$200 per month prior to that.  See August 2002 veteran's 
statement.  A November 2003 Family Court record indicates 
that the veteran paid approximately $1728 in child support 
dating from April to November 2003.  The Board is aware of 
the appellant's sentiments in that she feels the veteran 
should do more; however, the evidence of record shows that he 
is providing support to his dependent child.  Thus there is 
no basis for an apportionment under the general provisions of 
38 C.F.R. § 3.450.

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2005).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his dependent on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and the dependent in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependent and the apportionment claimant.  
Section 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him while 
apportionment of less than 20 percent of his benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionment.

In an August 2002 letter, the veteran stated that his VA 
monthly compensation was his only source of income, and the 
bulk of the money was spent on rent and utilities.  In 
November 2003, the veteran began working part-time as a 
physical rehabilitation network employee at Crab House 
Arlington Inc.  See December 2005 letter from D. B. D; March 
2005 VA spine examination.  The evidence of record does not 
indicate how much the veteran earns from his employment, but 
VA records do report that the veteran receives a VA monthly 
compensation of $891.  The most recent evidence of record 
indicates that the veteran paid a substantial amount in 
support costs in 2003, and the veteran has submitted 
statements that he pays rent and utilities.  See August 2002 
veteran's statement.  Based on the evidence of support, 
apportioning the veteran's benefits for additional support 
would result in undue hardship to the veteran.  

VA has a duty to notify and assist claimants for benefits.  
In July 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the appellant providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 
2003 and August 2006, the veteran was informed of the pending 
claim for apportionment and was provided a copy of the 
statement of the case and the appellant's Form 9 in accord 
with 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The claim was 
subsequently re-adjudicated without taint from the prior 
decisions.  Although the record reflects that the RO has not 
provided VCAA notice with respect to the effective-date 
element of the claims, See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), because apportionment has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the appellant and the veteran with respect 
to the claim for apportionment.  Both the veteran and the 
appellant have been requested to provide financial 
information and other evidence relevant to the claim.  In 
light of the foregoing, the Board finds that the duty to 
notify and assist has been met.  


ORDER

An apportionment of the veteran's disability compensation for 
the support of his child is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


